IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,649


EX PARTE RODNEY C. JONES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005-411,112 IN THE 140TH DISTRICT COURT

FROM LUBBOCK COUNTY



 

 Per curiam.

 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to eight  years' imprisonment. The Seventh Court of Appeals dismissed his appeal.
Jones v. State, No. 07-06-00180-CR (Tex. App.-Amarillo May 11, 2006, no pet.). After we granted
Applicant an out-of-time appeal, the Seventh Court of Appeals affirmed his conviction. Jones v.
State, No. 07-08-00120-CR (Tex. App.-Amarillo Nov. 11, 2008, pet. struck). 
	Applicant contends that he did not receive credit when released on appellate bond from July
28, 2006, the date the mandate issued in case number 07-06-00180-CR, to September 21, 2007, the
date he was arrested. On June 22, 2011, we remanded this application for findings of fact and
conclusions of law. On remand, after making findings of fact, the trial court concluded that Applicant
was entitled to day-for-day credit from July 28, 2006 to September 21, 2007. We agree. The Texas
Department of Criminal Justice shall credit Applicant's sentence in cause number 2005-411,112 in
the 140th District Court of Lubbock County with the time set out in this opinion.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
Filed: September 28, 2011
Do not publish